WR-84,352-01
                                                                      COURT OF CRIMINAL APPEALS
                                                                                      AUSTIN, TEXAS
                                                                    Transmitted 12/16/2015 9:44:20 AM
                                                                      Accepted 12/18/2015 4:26:13 PM
                                                                                       ABEL ACOSTA
                  IN THE COURT OF CRIMINAL APPEALS                                             CLERK

EX PARTE                                §                         RECEIVED
                                                           COURT OF CRIMINAL APPEALS
                                        §                        12/18/2015
                                        §                    ABEL ACOSTA, CLERK
                                        § WRIT NO. _________________
JASON MATTHEW TRUVER                    § TRIAL NO. C-371-010503-0743445-A

  FIRST MOTION FOR EXTENSION OF TIME FOR RESOLUTION OF
          ISSUES AND SUBMISSION OF WRIT RECORD

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

      COMES NOW, the 371ST Judicial District Court of Tarrant County Texas and

moves this Court to grant an additional forty-five (45) day extension of time for

resolution of the issues and submit the writ record in this case. The following

allegations are made in support of this motion:

                                    I.
                            PROCEDURAL HISTORY

      On August 30, 2001, JASON MATTHEW TRUVER (“Applicant”), was

convicted by a jury of the first degree felony offense of possession with intent to

deliver a controlled substance of four grams or more, but less than 200 grams, namely:

methamphetamine. The jury made an affirmative deadly weapon finding and assessed

punishment at forty-five years confinement in the Texas Department of Criminal

Justice – Institutional Division.

      On May 16, 2002, the Third Court of Appeals affirmed the trial court’s


                                          1
judgment on May 16, 2002. See Truver v. State, No. 03-01-00569-CR, 2002 WL
990996 (Tex. App. – Austin May 16, 2002, no pet.) (not designated for publication).

       On June 22, 2015, Applicant filed this application for writ of habeas corpus.

The State was served on that date.

       The trial court’s 180 day deadline to resolve the issues in this application for

writ of habeas corpus is December 21, 2015, because December 19, 2015, is a

Saturday. See Tex. R. App. 73.5.



                            II.
   AN ADDITIONAL FORTY-FIVE DAY EXTENSION IS REQUESTED

       The trial court requests that this Court grant an additional forty-five (45) day

extension of time for resolution of the issues and submit the writ record in this

application. If this extension is granted, the resolution of the issues would be

accomplished on or before February 2, 2016, and the writ record submitted on or

before February 3, 2016.

      This extension is not sought for purposes of delay. Additional time is needed to

determine resolve Applicant’s issues.

      WHEREFORE, PREMISES CONSIDERED, the trial court prays that this Court

grant an additional forty-five (45) day extension for resolution of the issues in this case



                                            2
and order that the issues be resolved by on or before February 2, 2016, and the writ

record submitted on or before February 3, 2016.

                                             Respectfully submitted,


                                             /s/ CHARLES P. REYNOLDS
                                             CHARLES PATRICK REYNOLDS
                                             Judicial Staff Counsel and
                                             Post-Conviction Magistrate
                                             Tarrant County, Texas
                                             401 W. Belknap
                                             Fort Worth, Texas 76196
                                             (817) 884-2326
                                             Fax (817) 884-2312
                                             State Bar No. 00789580




                                         3
                        CERTIFICATE OF SERVICE

      A true copy of the above First Motion for Extension of Time for Resolution of

Issues has been hand-delivered to Hon. Andréa Jacobs, Assistant Criminal District

Attorney, Tarrant County District Attorney’s Office and mailed to Applicant, Mr.

Jason Matthew Truver, TDCJ-ID# 1061122, Connally Unit, 899 FM 632, Kenedy,

Texas 78119 on the 16th day of December, 2015.


                                            /s/ CHARLES P. REYNOLDS
                                            CHARLES PATRICK REYNOLDS




                                        4